     WRIGHT, FINLAY & ZAK, LLP
 1
     Edgar C. Smith, Esq.
 2   Nevada Bar No. 5506
     Rock K. Jung, Esq.
 3   Nevada Bar No. 10906Com
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     esmith@wrightlegal.net
 6   rjung@wrightlegal.net
 7   Attorneys for Plaintiff, HSBC Bank USA, National Association, as Trustee for ACE Securities Corp.
     Home Equity Loan Trust, Series 2006-OP2
 8
                                      UNITED STATES DISTRICT COURT
 9                                         DISTRICT OF NEVADA
10
11   HSBC BANK USA, NATIONAL                                Case No.: 2:17-cv-01565-JAD-VCF
     ASSOCIATION, AS TRUSTEE FOR ACE
12   SECURITIES CORP. HOME EQUITY LOAN
     TRUST, SERIES 2006-OP2,                                STIPULATION AND ORDER TO
13                                                          EXTEND TIME FOR PLAINTIFF, HSBC
14                   Plaintiff,                             BANK USA, N.A. TO FILE RESPONSE
                                                            TO DEFENDANTS, 3645 JULIA
15           vs.                                            WALDENE ST. TRUST’S AND TEAL
                                                            PETALS ST. TRUST’S RENEWED
16   3645 JULIA WALDENE ST. TRUST;                          MOTION TO DISMISS [ECF NO. 22]
17   TEAL PETALS ST. TRUST; AHEY ESTATES
     HOMEOWNERS ASSOCIATION, INC.; DOE                      (FIRST REQUEST)
18   INDIVIDUALS I through X, INCLUSIVE;
     AND ROE CORPORATIONS XI through XX,
19
     INCLUSIVE,
20
                     Defendants.
21
22          COMES NOW, Plaintiff, HSBC Bank USA, National Association, as Trustee for ACE Securities
23   Corp. Home Equity Loan Trust, Series 2006-OP2 (“HSBC”), by and through its attorneys of record,
24   Edgar C. Smith, Esq., and Rock K. Jung, Esq. of the law firm of Wright, Finlay & Zak, LLP, and
25   Defendant, 3645 Julia Waldene St. Trust and Teal Petals St. Trust ( (hereinafter “Defendants”), by and
26   through its counsel of record, Michael F. Bohn, Esq. and Adam R. Trippiedi, Esq. of the Law Offices of
27   Michael F. Bohn, Esq., Ltd., hereby stipulate and agree that HSBC shall have through November 13,
28   2018, within which to file and serve a response to Defendants Renewed Motion to Dismiss [ECF No. 22].



                                                             1
     ________________________________________________________________________________________________________________
 1   This is the first request for extension from the original due date of October 30, 2018.
 2          Pursuant to Local Rule IA 6-1(a), the parties state the reason for the continuance is that the
 3   undersigned counsel for HSBC had been ill and needs more time to evaluate and respond to Defendants’
 4   Renewed Motion to Dismiss. The parties have entered into the agreement in good faith and not for
 5   purposes of delay.
 6          WHEREFORE, based on the foregoing, IT IS HEREBY STIPULATED AND AGREED that the
 7   deadline for Plaintiff to file a response to Defendant 3645 Waldene St. Trust and Teal Peals St. Trust’s
 8   Renewed Motion to Dismiss [ECF No. 22], currently set for October 30, 2018 should be extended to
 9   November 13, 2018.
10          DATED this 1st day of November, 2018.           DATED this 1st day of November, 2018.
11   WRIGHT, FINLAY & ZAK, LLP                              LAW OFFICES OF MICHAEL F. BOHN, ESQ.,
                                                            LTD.
12
      /s/Rock K. Jung, Esq.                                  /s/Adam R. Trippiedi, Esq.
13
     EDGAR C. SMITH, ESQ.                                   MICHAEL F. BOHN, ESQ.
14   Nevada Bar No. 05506                                   Nevada Bar No. 1641
     E-Mail: esmith@wrightlegal.net                         E-Mail: mbohn@bohnlawfirm.com
15   ROCK K. JUNG, ESQ.                                     ADAM R. TRIPPIEDI, ESQ..
     Nevada Bar No. 10906                                   Nevada Bar No. 12294
16
     E-Mail: rjung@wrightlegal.net                          E-Mail: atrippiedi@bohnlawfirm.com
17   7785 W. Sahara Ave., Suite 200                         2260 Corporate Circle, Suite 480
     Las Vegas, Nevada 89117                                Henderson, NV 89074
18   Attorneys For: Plaintiff, HSBC Bank USA,               Attorneys For: Defendants: 3645 Waldene St.
19   National Association, as Trustee for ACE               Trust and Teal Petals St. Trust
     Securities Corp. Home Equity Loan Trust,
20   Series 2006-OP2
     LIPSON NEILSON P.C.
21
22
                                                        ORDER
23
24   IT IS SO ORDERED.

25
                                                    UNITED
                                                    UNITED STATES
                                                             STATES MAGISTRATE   JUDGE
                                                                     DISTRICT JUDGE
26
                                                    Dated: November 5, 2018.
                                                    DATED:
27
28



                                                             2
     ________________________________________________________________________________________________________________
